[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTION AND CLARIFICATION OF JUDGMENT
On July 7, 1993 the court entered a decree relative to the above matter. An error was made in paragraph 6, page 4 of said decree. The court erroneously indicated that the plaintiff was to receive lump sum alimony of $250,000.
The court corrects said decree to provide in paragraph 6 as follows:
6. The defendant shall receive lump sum alimony of $250,000 payable at the rate of $15,000 per year commencing January 1, 1994, and on January 1 of each year thereafter. This shall be secured by a mortgage on the Steamboat Wharf condominium, and payment shall be accelerated in the event of a mortgage being placed on said premises or upon sale of said premises.
In all other respects, the decree of July 7, 1993 is confirmed as ordered.
Mihalakos, J.